Citation Nr: 1813557	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and adjustment disorder.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for diabetes mellitus, type 2 (DM).

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge in August 2017.

The undersigned notes that VA examined the Veteran for compensation purposes for Issues 1-2 in November 2017, but that it did not issue a Supplemental Statement of the Case based on this new evidence.  However, given the positive action below, this is moot.


FINDINGS OF FACT

1. Service caused the Veteran's acquired psychiatric disorder.

2. Service caused the Veteran's left knee disorder.

3. The Veteran's left knee disorder caused him to become obese.

4. The Veteran's obesity was a substantial factor in causing him to develop a right knee disorder, DM, and sleep apnea.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a left knee disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for a right knee disorder, DM, and sleep apnea, as secondary to a service-connected left knee disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist; New and Material Evidence

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting all of the appellate issues, so further discussion of this notice is not warranted.  Moreover, the undersigned notes that VA previously denied two of the appellate issues, and they became final.  Thus, they require new and material evidence under 38 C.F.R. § 3.156 to reopen.  As the Board is granting these claims, further discussion of this subject is not warranted.


Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Acquired Psychiatric Disorder

VA physicians - a compensation examiner and the Veteran's treating physicians - have diagnosed him anxiety, depression, and adjustment disorder.  This satisfies the first prong of service connection.  

As to the second prong of service connection, the Veteran testified that he witnessed the aftermath of a Navy plane that crashed in American Samoa in April 1980 and he assisted with operations related to the crash site.  He submitted a service personnel record dated June 10, 1980 that shows the Navy commended him for spending "several days on personal leave in which [he] assisted local authorities in Pago Pago, Samoa subsequent to the P-3 crash, in a variety of tasks ranging from fire fighting, rescue, and crowd control to other duties which contributed directly to the preservation of life and property."  This satisfies the second prong of service connection.  

An April 2013 VA Mental Health Evaluation shows the VA's treating physician diagnosed him with anxiety, depression, and adjustment disorder because of his recurring memories of the plane crash.  This satisfies the third prong of service connection.  

All three prongs of service connection are met, so the appeal is granted.


Left Knee Disorder

A VA examiner diagnosed the Veteran with left knee osteoarthritis in November 2017.  This satisfies the first prong of service connection.  

As to the second and third prongs, the Veteran testified that the frequent climbing of ladders during his naval service caused his current condition.  Additionally, VA treated him in 2002 - 8 years after separation and the earliest post-service treatment record available - and it diagnosed him with degenerative joint disease of his left knee.  The VA examiner in November 2017, who also happens to be the Veteran's treating physician and the surgeon who replaced his left knee in October 2017, opined that service at least as likely as not caused the Veteran's left knee osteoarthritis.  He concluded this because the 2002 record showed a complaint of knee pain "since 1994, which coincides with [the Veteran's] date of separation from the service."  This satisfies the second and third prongs of service connection.     

All three prongs of service connection are met, so the appeal is granted.

OGC Opinion 1-2017

VA's Office of General Counsel (OGC) issued Opinion 1-2017 in January 2017.  The legal opinion recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability.  As such, VA may service connect the current disability on a secondary basis under 38 C.F.R. § 3.310(a). 

VA has updated the M21-1, VA's claims adjudication manual, to reflect Opinion 1-2017.  See M21-1, Part IV, Subpart ii, Chapter 2, Section A.2.e ("Considering Secondary SC for Obesity").  

As stated in the M21-1:

To determine whether obesity is an intermediate step between a SC disability and the development of a current disability that may be SC on a secondary basis, the following criteria must all be satisfied:

a) The SC disability must have caused the Veteran to become obese;
b) The obesity as a result of the SC disability must have been a substantial factor in causing the potential secondary disability; and
c) The potential secondary disability would not have occurred but for the obesity caused by the SC disability.

To understand the three-prong test OGC adopted and which is incorporated into the M21-1, one must read Paragraphs 14 and 15 of Opinion 1-2017 closely.  Paragraph 14 cites Shyface v. Sec'y of Health & Human Svs., 165 F.3d 1344, 1352 (Fed. Cir 1999), which in turn cited the Restatement of Torts.  Specifically, Shyface explains the relationship between the "substantial factor" test and "but for" test in prongs (b) and (c) above.  

Relevant here is that Shyface explains that the "but for" test is "necessary, but not sufficient, to establish causation."  Indeed, the "action must also be a substantial factor."  

In practice, the "substantial factor" test logically subsumes the "but for" test."  An Internet search will illustrate many torts discussions on this matter.  

Additionally, Shyface shows it is not necessary to be either the "sole" cause or even the "predominant cause" to satisfy the "substantial factor" test.  Moreover, a "substantial factor" is one which is not defined quantitatively.   This is therefore the framework under which the Veteran's claims for a right knee disorder, DM, and sleep apnea will be evaluated.

Obesity

VA treatment records trace the deterioration of the Veteran's left knee over time and his corresponding weight gain.  For example, an October 2013 record notes the Veteran has "a limited ability to exercise" because of his knee, while noting counseling on his diet.  Additionally, a November 2013 record shows he "practices activity modification because of his knee."  Furthermore, the Veteran and his wife testified - competently and credibly - about the increasing pain in his left knee and how it severely limited his mobility.  His October 2017 knee replacement only buttresses these records.  Based on the totality of the evidence, the undersigned finds that the Veteran's left knee disorder - which VA will service-connect as discussed above - at least as likely as not caused the Veteran to become obese.  

Relationship between Obesity and Right Knee Disorder, DM, and Sleep Apnea

As discussed above, service connection is warranted on a secondary basis if the Veteran's obesity was a "substantial factor" in the development of the Veteran's right knee disorder, DM, and sleep apnea will be evaluated.  

For the right knee, the Veteran's orthopedic surgeon noted the Veteran had degenerative joint disease, bilaterally, in his knees in November 2013.  He suggested that the Veteran was a candidate for bilateral knee replacements but, because of his obesity, this would be a risky procedure.  Subsequent treatment records suggest, at a minimum, that the obesity was a "substantial factor" in the development of the degenerative joint disease and the deterioration of the right knee.

For the DM, the Board takes judicial notice that Dorland's Illustrated Medical Dictionary ("Dorland's) defines DM as a "metabolic disturbance" that is "characterized by peak onset between 50 and 60 years in which "obesity and genetic factors may be present" (31st ed. 2007).  Accordingly, and given the Veteran's age, the undersigned finds the obesity was a "substantial factor" in the development of the DM.

For the sleep apnea, Dorland's defines sleep apnea to include that "in adults it is seen primarily in middle-aged obese individuals, with a male predominance."  Accordingly, and given the Veteran's gender and age, the undersigned finds the obesity was a "substantial factor" in the development of the sleep apnea.


ORDER

Service connection for an acquired psychiatric disorder to include anxiety, depression, and adjustment disorder, is granted.

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for diabetes mellitus, type 2 (DM), is granted.

Service connection for sleep apnea is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


